DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed April 09, 2020.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the organizations" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Under the principles of compact prosecution, the Examiner anticipates and/ or interprets the claim 19 will be amended to obviate this 35 USC § 112 issue. 
For example, -- 19. The non-transitory computer readable medium of claim [[16]] 18 -- to overcome the above rejection.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir et al. (US 20200118086 A1, hereinafter Achkir) in view of BOSTON et al. (US 20210027196 A1, hereinafter Boston).
As per claims 1, 8, and 15, Achkir discloses a method, comprising: 
detecting a fork in a supply-chain by a modeling node – (e.g., detect a node within a group of nodes in a supply chain – see at least 0015, 0048, Fig. 1, Fig. 6, and associated text); 
resolving, by the modeling node, a branch prediction to determine a likely access control – (e.g., smart contract determine node and its level of access right – see at least 610, Fig. 6, 0015-0016, 0048, Fig. 6, and associated text) ; 
generating, by the modeling node, a range of information based on a branch confidence level – (e.g., providing level –range --of access right including first level, second level etc.  – see at least 620,  630, 0048, Fig. 6, and associated text) ; and 
responsive to the resolution of the branch prediction, revoking access from a document or granting a greater access to the document based on the range – (e.g., grant or restrict -revoke – access based upon level of access right – see at least steps 620-630, 0048, Fig. 6, and associated text).  
It is to note that while Achkir discloses responsive to the resolution of the branch prediction, revoking access based on the range – (e.g., grant or restrict -revoke – access based upon level of access right – see at least steps 620-630, 0048, Fig. 6, and associated text), but does not explicitly discloses revoking access from a document or grant a greater access to a document; however, Boston, in an  analogous art, discloses revoking access from a document or grant a greater access to a document--(e.g., In particular, the metadata 11 and smart contract 12 can be stored in a block on the blockchain 30  .FIG. 4B depicts a continuation of the smart contract in FIG. 4A.  As depicted in FIGS. 4A and 4B, the smart contract 12 includes functions to allow humans and machines to access the document and modify the metadata that determines permissions, status, and management, e.g., (i) grant or deny permission to curate the document 10 to determine if it is appropriate for training data, (ii) request, get, and revoke access to the document 10, and (iii) add, purge, or retain the document 10 within the 
database. – see Boston, at least abstract, 0031, 0036, Fig. 4B, and associated text). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate grant or revoke access to a document of smart contract within block chain of Boston on Achkir’s teaching since doing so would further provide a clear demarcation of access and privileges to a requested node. 
Further regarding to claim 1, Achkir discloses a system -- (e.g., system 800, Fig. 8 – see at least 0060, Fig. 8, and associated text), comprising: a processor of a modeling node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to implement method steps as of claim 8 above. 
Further regarding to claim 15, Achkir discloses a non-transitory computer readable medium --(e.g., storage device 830  -- see at least 0064, Fig. 8, and associated text) comprising instructions, that when read by a processor, cause the processor to perform method steps as of claim 8 above.
As per claims 2, 9, and 16, modified Achkir with Boston discloses further comprising granting low-risk data based on a low confidence – (e.g., grant a second level access which is less sensitive (low risk) data to a node – see Achkir, at least steps 630, 0048, Fig. 6, and associated text) .  
As per claims 3, 10, and 17, modified Achkir with Boston discloses further comprising granting high-risk data based on a high confidence -- (e.g., grant a first level access which is sensitive (high risk) data to a node – see Achkir, at least steps 620, 0048, Fig. 6, and associated text).  
As per claims 4, 11, and 18, modified Achkir with Boston discloses further comprising determining the range based on the supply-chain and participating nodes representing organizations --(e.g., A request is received from a user to perform maintenance on a product. An event based on node supply chain relationships specified within a smart contract is created in accordance with a rule or policy of the smart contract. As an example, partners (for raw material supplies, component suppliers, configuration, etc.)—organization -- may be only able to access the second level information in the message, restricting the dissemination of personal or private information not needed for that partner's role in the return process. Any number of levels can be used to customize the level of information access to each node on the blockchain (e.g., a carrier may only be allowed to see customer name and location, for example – See Achkir, at least 0015, 0048, Fig. 1, Fig. 6, and associated text).
As per claims 5, 12, and 19, modified Achkir with Boston discloses further comprising processing an input from the organizations to determine one or more types of data in the range of information – (e.g., input information from the organization such as  customer name, ID, etc. and a second level can specify other information such as which system is failing, what components need to be replaced, the location of the system, etc. to determine access level – see Achkir, at least 0048 Fig. 6, and associated text).  
 As per claims 6 , 13, and 20, modified Achkir with Boston discloses further comprising, in response to an incorrect branch prediction, revoking a document -- (e.g., incorporate g revoke access to a document of smart contract within block chain of Boston --see Boston, at least abstract, 0031, 0036, Fig. 4B, and associated text on Achkir’s teaching since doing so would further provide a clear demarcation of access and privileges to a requested node).  
As per claims 7 and 14, modified Achkir with Boston discloses further comprising, in response to a correct branch prediction, revealing a full document  --(e.g., incorporate grant access to a document of smart contract within block chain of Boston -see Boston, at least abstract, 0031, 0036, Fig. 4B, and associated text on Achkir’s teaching since doing so would further provide a clear demarcation of access and privileges to a requested node).  
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Mankovskii et al. (US 20190268138 A1) disclose a fork in a block chain data structure is identified, the block chain data structure including a first set of blocks each describing a respective transaction. The fork includes a first branch beginning with a first block and a second branch beginning with a different second block. The first branch includes a first set of blocks comprising at least the first block, and the second branch includes a second set of blocks including at least the second block.
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192